.:.
                        Case 1:19-cv-11707-AKH Document 17 Filed 11/02/20 Page 1 of 3




      JAMES E. JOHNSON                                                                                                            Martin Bowe
                                                           THE CITY OF NEW YORK
      Corporation Counsel                                                                                     Assistant Corporation Counsel
                                                         LAW DEPARTMENT                                                  Tel : (212) 356-0894
                                                              I 00 CHURCH STREET
                                                              NEW YORK, NY I 0007
                                                                                                         -<T;Jfoj I4,1' j..>J"'.)
                                                                                       October    l';}tO           'j,,;, (         J.....

               VIA ECF
                                                                      p/rJ.J/2. ?t~o;,_,,.,~·~
               Honorable Alvin K. Hellerstein
               Daniel Patrick Moynihan
                                                           ~~.,,..~..g,,~~~
               United States Courthouse
               500 Pearl Street
                                                           ,Jrw,tP, ,-eol-0~                    ~'I-~ ~ ~
               New York, NY 10007
                                                              ~ ~ < J .~                                                 .              t->-:>
                                  Re:      SH. obo C. G. v. NYC Dep 't of Educ. 19- v-11707 (AKH) GWG)                       ~
                                                                                                                             'H /,VfI (,,I
                                                                                                                                       I\ • - -

               Dear Judge Hellerstein:                                                                                             ltf-,,t;>
                       I am an Assistant Corporation Counsel in the office of Corporation Counsel James E.                                       K,
               Johnson, attorney for Defendant in the above-referenced action wherein Plaintiff seeks attorneys'
               fees, costs and expenses for legal work on an administrative hearing under the Individuals                      w~/J?2 r::i:::,_,
               Disabilities Education Act, 20 U.S.C. § 1400, et seq. ("IDEA"), as well as for this action. _,,,,.,-/ ~ - -                        -

                       Defendant respectfully requests a 90-day stay of this action I pending Plaintiffs counsel's
               provision to Defendant of relevant attorney billing records, and to respectfully request that
               Plaintiff be directed to provide billing records no later than October 9, 2020. Over the past three
               weeks, due to long delays by Plaintiffs counsel across many cases, multiple Judges of the
               Southern District have imposed 90-day stays, and ordered the Roller Firm to provide relevant
               attorney billing records within a week's time. See Order dated October 1, 2020 from Judge
               Crotty in I. 0. obo G. 0. v. N. Y. C. Dep 't of Educ., 20-cv-5061 (P AC)(SN)(ECF 8); Order dated
               September 28, 2020 from Judge Engelmayer in J.S. obo MS. v. NYC DOC, 20-cv-2105
               (PAE)(JLC) (ECF 1O); Order dated September 25, 2020, from Judge Failla in F.S. obo D.M. v.
               NYC DOE, 20-cv-4538 (KPF)(OTW) (ECF 9); (noting "the Court's familiarity with Ms. Roller's
               modus operandi"); Order dated September 24, 2020, from Judge Koeltl in J.J. obo J.J. v. N. Y. C.

               1
                Cognizant of Your Honor' s Individual Practices requirement that the parties to dispute submit a joint letter,
               Defendant respectfully requests that it be permitted to proceed via letter motion here in light of the Court ' s
               entertaining a similar appli cation in S. C. obo G.C. v. N. Y.C. Dept. of Educ., 20-cv-02430 (AKH), where Your Honor
               scheduled a conference to hear the parties on the issue of Ms. Roller's not providing billing records in that case. We
               note that the Court held that conference on August 14, 2020, and ordered Ms . Roller to produce the billing records
               no later than August 17 (the records were ultimately provided on August 18). Defendant requests that the Court
               dispense with a conference in this case on this issue, and grant Defendant's requests to stay the matter and for
               counsel to provide billing records by Oct. 9.
        Case 1:19-cv-11707-AKH Document 17 Filed 11/02/20 Page 2 of 3




Dept. of Educ., 20-cv-05214 (JGK)(SDA)(ECF No . 7); Order dated September 24, 2020, from
Judge McMahon in D. v. DOE, 20-cv-00694 (CM) (ECF No. 14); order dated September 11,
2020, from Judge Failla in D. v. DOE, 20-cv-2238 (KPF)(GWG) (ECF No . 14); and Order dated
September 11, 2020, from Judge Woods in T. v. DOE, 20-cv-3816 (GHW)(RWL) (ECF No. 13)
(granting request in part). Indeed, Judge Failla noted Ms. Rollers' modus operandi of
unresponsiveness and issued an order to compel in another IDEA fees-only case brought by the
Roller firm as follows:

       The Court has been waiting to see if Plaintiff would file any sort of response to
       Defendant's letter. However, given that any such response would have been due
       yesterday, and given the Court's familiarity with Ms. Roller's modus operandi,
       the Court will GRANT Defendant's requests. This action is hereby STAYED
       through December 25, 2020.
See Order in F.S. obo D .M. v. NYC DOE, 20-cv-4538 (KPF)(OTW) (ECF 9).

         By way of background, the overwhelming majority of fee claims following IDEA
administrative proceedings are resolved amicably between plaintiffs counsel and the DOE
without the need for a federal action. Of the small portion of fee claims that do not resolve
through settlement with DOE, once a federal action is filed they are routinely settled without
further litigation following negotiations between plaintiff's counsel and the New York City Law
Department (with final approval by the New York City Comptroller). A small fraction of the
federal filings do not settle and go to motion practice.

        This case, and many others filed by the Roller firm, is an outlier in that Plaintiff's counsel
never sought to reach a resolution with the DOE or the Law Department before filing this suit.
Indeed, since the onset of the COVID-19 pandemic, Ms. Roller has filed 25 new actions seeking
solely IDEA fees and costs, and, has an additional half dozen others filed in 2019 and early 2020,
yet has only provided billing records in just a few of those cases to date.

        The complaint was filed on December 20, 2019. On January 14, 2020, Defendant filed a
request for an extension of time to answer (ECF No. 7), so that the parties could engage in
settlement negotiations . The Court granted that request the same day (ECF No . 8). On March 13 ,
2020, Defendant filed a second request for an extension of time to answer (ECF No. 9). The
Court granted that request as well (ECF No. 10). On April 22, 2020, Defendant filed a third
request for an extension of time to answer because it had not received any records from Ms .
Roller to begin negotiations (ECF No. 11). The Court granted that request on the same day. (ECF
No. 12). On July 1, 2020, Defendant filed an answer to the complaint (ECF No. 14).
Unfortunately, settlement negotiations have not begun because Plaintiff has not provided
relevant billing records, despite Defendant's repeated requests for them throughout these months.

        We do not understand Plaintiff's delay. The records at issue should be easy to produce as
they are required to be prepared contemporaneously with the work plaintiff's counsel purports to
have performed in the underlying proceeding. Indeed, on September 11 , 2020, Judge Woods
granted, in-part, the City's motion for a stay after a conference during which Ms. Roller agreed
to produce billing record in that case no later than one business day later. As Judge Woods
appears to have recognized, it is unclear why counsel is delaying in providing the attorney billing
records:
                                                  2
        Case 1:19-cv-11707-AKH Document 17 Filed 11/02/20 Page 3 of 3




       As a brief aside for counsel for plaintiff, if you are running these cases, the underlying
       hearings, if you're keeping contemporaneous time records as you go while litigating the
       case, the process of presenting the records shouldn't be much more than pressing "print."
       What's the impediment here? The obligation is to create and maintain contemporaneous
       time records, which would be what you would be presenting to the Court. I expect, if you
       were to be litigating this in front of me, you would not be recreating your time records or
       reconstructing them. Instead, you would be printing out the contemporaneous time
       records, meaning records that you had made at the time of the representation. So it's not
       really clear to me why it would be that there is a time lag involved in the presentation of
       these records if indeed you are, as you are supposed to when you present motions to the
       Court, presenting contemporaneous time records.

See No. 20-cv-3816 (GHW)(RWL).

        Defendant believes that if attorney billing records are provided, the parties have a very
high likelihood of fully resolving this matter within 90 days. Therefore, Defendant respectfully
requests that this action be stayed for 90 days, and that Plaintiffs counsel be directed to provide
attorney billing records no later than October 9, 2020.

       Thank you for considering these requests.
                                                     Respectfully submitted,
                                                            Isl
                                                     Martin Bowe
                                                     Assistant Corporation Counsel
cc:    Irina Roller, Esq. (via ECF)




                                                 3
